 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”), dated June 26, 2009 by and between
Adeona Pharmaceuticals, Inc., a corporation organized under the laws of the
State of Delaware (the “Corporation”), and Max Lyon, an individual (the
“Employee” or the “CEO”).
 
1.   EMPLOYMENT: DUTIES
 

 
(a)        The Corporation engages and employs the Employee as Chief Executive
Officer and President and Employee hereby accepts such engagement and
employment, as of the Corporation and, for the term of this Agreement as long as
CEO desires to serve. It is expected that the employment duties of CEO will
include reporting directly to the Chairman and Board of Directors of the
Corporation for the full time high quality performance of directing, supervising
and having responsibility for all aspects of the company’s operations and the
general affairs of the Corporation as directed by the Board of Directors.
 
(b)        The CEO shall devote substantially all  of his professional time
under this Agreement at the Corporation’s executive offices, manufacturing or
clinical laboratories or traveling on corporate business.
 
The Corporation shall provide a computer, cellular phone and office for the
Employee.
 
2.   TERM
 

 
The term of the Employee’s employment shall be three years from the execution
date of this Agreement unless terminated earlier under Section 8 of this
Agreement.
 
3.   COMPENSATION
 

 
(a) As compensation for the performance of his duties on behalf of the
Corporation, Employee shall receive the following:
 
(i)         Base Salary.     Employee shall receive a base salary of one hundred
ninety thousand dollars ($190,000) per year (the “Base Salary”), payable
semi-monthly. Employee will receive an initial advance of $15,000 against his
annual salary upon signing of the Agreement which advance shall be deducted from
his regular salary payments on a pro rata basis in equal payments over the
initial 12 months of the Agreement.
 
(ii)        Bonus. On the first of each calendar year while employed, the
Employee may be entitled to receive a discretionary performance bonus based upon
the sales and profitability of the Corporation payable in cash or equity in the
sole and absolute discretion of both the Compensation Committee and the Board of
Directors of the Corporation.
 
(iii)       Discretionary Transactional Bonus. In connection with a significant
transaction consummated by the Corporation or its subsidiaries in which the
Employee is directly or indirectly involved in, the Employee may be entitled to
receive a discretionary transactional bonus payable in cash or equity in the
sole and absolute discretion of both the Compensation Committee and the Board of
Directors of the Corporation.
 

--------------------------------------------------------------------------------


  
(iv)      Stock Options. The Employee shall receive a non-restricted option to
purchase the Corporation’s publicly traded common stock equal to four hundred
thousand (400,000) shares exercisable at the market price per share on the date
of issue. One hundred thousand (100,000) of these options will vest immediately
and the remaining will vest monthly on each monthly anniversary of the start
date of employment and for thirty six (36) successive months while employed by
the Corporation and such options will remain exercisable for a period of ten
years from the date of grant, unless terminated earlier. Other terms of the
option shall be according to the Company’s existing stock option plan.
 
(b) The Corporation shall reimburse Employee for all normal, usual and necessary
expenses incurred by Employee, including all travel, lodging and entertainment,
against receipt by the Corporation, as the case may be, of appropriate vouchers
or other proof of Employee’s expenditures and otherwise in accordance with such
Expense Reimbursement Policy as may from time to time be adopted by the
Corporation.
 
(c) The Corporation shall provide Employee with full advance indemnification to
the extent permitted by Delaware law, including indemnification for activities
at all subsidiaries.\
 
(d) The Employee shall be entitled to three (3) weeks paid vacation per year
while employed, accruing quarterly and sick leave in accordance with the
Corporation’s policies.  The Corporation shall provide Employee and his family
with healthcare coverage pursuant to the Corporation’s healthcare insurance
policy plan.
 
4.   REPRESENTATIONS AND WARRANTIES BY EMPLOYEE  
 

 
(a) Employee hereby represents and warrants to the Corporation as follows:

 
(i) Neither the execution and delivery of this Agreement nor the performance by
Employee of his duties and other obligations hereunder violates or will violate
any statute, law, determination or award, or conflict with or constitute a
default under (whether immediately, upon the giving of notice or lapse of time
or both) any prior employment agreement, contract, or other instrument to which
Employee is a party or by which he is bound.
 
(ii) Employee as the full right, power and legal capacity to enter and deliver
this Agreement and to perform his duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of Employee
enforceable against his in accordance with its terms. No approvals or consents
of any persons or entities are required for Employee to execute and deliver this
Agreement or perform his duties and other obligations hereunder.
 
(iii) Employee understands that some or all of the stock received by Employee
pursuant to section 3(a) (iii) hereof will not be registered under the United
States Securities Act of 1933 (the “1933 Act”), and acknowledges that he will be
obligated to agree, as a condition to the issuance thereof, that he will acquire
such stock for his own account for investment and not with a view to, or for
resale in connection with a distribution thereof, and will bear the economic
risk of his investment in such stock for an indefinite period of time.
 

--------------------------------------------------------------------------------


 
6.   CONFIDENTIAL INFORMATION
 

 
(a) Employee agrees that during the course of his employment or at any time
thereafter, he will not disclose or make accessible to any other person, the
Corporation’s products, services and technology, both current and under
development, promotion and marketing programs, lists, trade secrets and other
confidential and proprietary business information of the Corporation or any
affiliates or any of their clients. Employee agrees: (i) not to use any such
information for himself or others, and (ii) not to take any such material or
reproductions thereof from the Corporation’s facilities at any time during his
employment by the Corporation. Employee agrees immediately to return all such
material and reproductions thereof in his possession to the Corporation upon
request and in any event upon termination of employment.
 
(b) Except with prior written authorization by the Corporation, Employee agrees
not to disclose or publish any of the confidential, technical or business
information or material of the Corporation, its clients or any other party to
whom the Corporation owes an obligation of confidence, at any time during or
after his employment with the Corporation.
 
(c) In the event that Employee breaches any provisions of this Section 6 or
there is a threatened breach, then, in addition to any other rights which the
Corporation may have, the Corporation shall be entitled, without the posting of
a bond or other security, to injunctive relief to enforce the restrictions
contained herein. In the event that an actual proceeding is brought in equity to
enforce the provisions of this Section 6, Employee shall not urge as a defence
that there is an adequate remedy at law, nor shall the Corporation be prevented
from seeking any other remedies which may be available. In addition, Employee
agrees that in event that he breaches the covenants in this Section 6, in
addition to any other rights that the Corporation may have, Employee shall be
required to pay to the Corporation any amounts he receives in connection with
such breach.
 
            (d)           Employee recognizes that in the course of his duties
hereunder, he may receive from the Corporation or others information which may
be considered “material, non-public information” concerning a public company
that is subject to the reporting requirements of the United States Securities
and Exchange Act of 1934, as amended. Employee agrees not to:
 
(i) Buy or sell any security, option, bond or warrant while in possession of
relevant material, non-public information received from the Corporation or
others in connection herewith, and
 
(ii) Provide the Corporation with information with respect to any public company
that may be considered material, non-public information, unless first
specifically agreed to in writing by the Corporation.
 
7   INVENTIONS DISCOVERED BY THE EMPLOYEE
 

 
The Employee shall promptly disclose to the Company any invention, improvement,
discovery, process, formula, or method or other intellectual property, whether
or not patentable or copyrightable (collectively, "Inventions"), conceived or
first reduced to practice by the Executive, either alone or jointly with others,
while performing services hereunder (or, if based on any Confidential
Information, within one (1) year after the Term), (a) which pertain to any line
of business activity of the Company, whether then conducted or then being
actively planned by the Company, with which the Executive was or is involved,
(b) which is developed using time, material or facilities of the Company,
whether or not during



--------------------------------------------------------------------------------



working hours or on the Company premises, or (c) which directly relates to any
of the Executive's work during the Term, whether or not during normal working
hours. The Executive hereby assigns to the Company all of the Executive's right,
title and interest in and to any such Inventions. During and after the Term, the
Executive shall execute any documents necessary to perfect the assignment of
such Inventions to the Company and to enable the Company to apply for, obtain
and enforce patents, trademarks and copyrights in any and all countries on such
Inventions, including, without limitation, the execution of any instruments and
the giving of evidence and testimony, without further compensation beyond the
Executive's agreed compensation during the course of the Executive's employment.
All such acts shall be done without cost or expense to Executive. Executive
shall be compensated for the giving of evidence or testimony after the term of
Executive's employment at the rate of $2,000/day. Without limiting the
foregoing, the Executive further acknowledges that all original works of
authorship by the Executive, whether created alone or jointly with others,
related to the Executive's employment with the Company and which are protectable
by copyright, are "works made for hire" within the meaning of the United States
Copyright Act, 17 U.S.C. (S) 101, as amended, and the copyright of which shall
be owned solely, completely and exclusively by the Company. If any Invention is
considered to be work not included in the categories of work covered by the
United States Copyright Act, 17 U. S. C. (S) 101, as amended, such work is
hereby assigned or transferred completely and exclusively to the Company. The
Executive hereby irrevocably designates counsel to the Company as the
Executive's agent and attorney-in-fact to do all lawful acts necessary to apply
for and obtain patents and copyrights and to enforce the Company's rights under
this Section. This Section 5 shall survive the termination of this Agreement.
Any assignment of copyright hereunder includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as "moral rights" (collectively "Moral Rights"). To the extent
such Moral Rights cannot be assigned under applicable law and to the extent the
following is allowed by the laws in the various countries where Moral Rights
exist, the Executive hereby waives such Moral Rights and consents to any action
of the Company that would violate such Moral Rights in the absence of such
consent. The Executive agrees to confirm any such waivers and consents from time
to time as requested by the Company.
 
8.   TERMINATION
 

 
(a)  Employee’s employment hereunder shall continue as set forth in Section 2
hereof unless terminated upon the first to occur of the following  events:
 
(i)  The death or disability of Employee,

 
(ii)  Termination by the Corporation for Just Cause.

 
(iii)  Termination by the Corporation without Just Cause.
 
For the purpose of this Agreement, termination for “Just Cause” shall mean a
termination for gross insubordination; acts of embezzlement or misappropriation
of funds; fraud; dereliction of fiduciary obligation; conviction of a felony, a
willful unauthorized disclosure of confidential information belonging to the
Corporation or entrusted to the Corporation by a client; a material violation of
any provision of the Agreement which is not cured by the Employee within 15 days
of receiving written notice of such violation by the Corporation; being under
the influence of drugs (other than prescription medicine or other
medically-related drugs to the extent that they are taken in accordance with
their directions) during the performance of Employee’s duties under this
Agreement, engaging in behavior that would constitute



--------------------------------------------------------------------------------



grounds for liability for harassment (as proscribed by the U.S. Equal Employment
Opportunity Commission Guidelines or any other applicable state or local
regulatory body) or other egregious conduct that violates laws governing the
workplace; Termination for Just Cause shall also include the failure of the
President to perform his written assigned tasks, where such failure is
attributable to the fault of the President. In this event, the Corporation will
first provide a written warning of such failure and the allocation of fault, and
provide a reasonable time period to cure such failure, in no case less than
thirty days.
 
(iv)
Material breach by the Corporation of any provision of this agreement which is
not cured within fifteen (15) days of written notice thereof from the Employee,
or.
 
(v)
Termination by the Employee at any time.
 

 
(vi)    In the event of the occurrence of (i), (iii) or (iv) above, the
Corporation shall continue to pay the base salary of the Employee for the period
of three (3) months payable on the normal pay period from the date of
termination, or at the Corporation’s option, a number of immediately registered,
freely tradable Form S-8 shares of the Corporation’s common stock equal in value
to three (3) months salary issued and valued at the closing price on date of
issue and issued within five (5) business days of the date of termination.
 
9.   NOTICES
 

 
Any notice or other communication under this Agreement shall be in person or in
writing and shall be deemed to have been given (i) when delivered personally
against receipt therefor, (ii) one (1) day after being sent by Federal Express
or similar overnight delivery, (iii) three (3) days after being mailed
registered or certified mail, postage prepaid, return receipt requested, to
either party at the address set forth above, or to such other address as such
party shall give by notice hereunder to the other party, or (iv) when sent by
facsimile, followed by oral confirmation and with a hard copy sent as in (ii) or
(iii) above.
 
10.   SEVERABILITY OF PROVISIONS
 

 
If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so a to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provision shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 

--------------------------------------------------------------------------------


 
11.   ENTIRE AGREEMENT MODIFICATION
 

 
This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.
 
12.   BINDING EFFECT
 

 
The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Corporation, its successors and assigns, and upon
Employee and his legal representatives. This Agreement constitutes a personal
service agreement, and the performance of the Employee’s obligations hereunder
may not be transferred or assigned by the Employee.
 
13.   NON-WAIVER
 

 
The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.
 
14.   GOVERNING LAW, DISPUTE RESOLUTION
 

 
This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Michigan of the United States of America without
regard to principles of conflict of laws.
 
15.   HEADING
 

 
The headings of paragraphs are inserted for convenience and shall not affect any
interpretation of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 ADEONA PHARMACEUTICALS, INC.
 

    /s/                                                          
By: S.  Kanzer
 
Title:
   

 
 
Signed and Agreed to:
 
 

    /s/                                                        
By:  Max Lyon
 

 
 
 
 